Citation Nr: 9925006	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  88-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether [redacted] is the veteran's child for Department of 
Veterans Affairs (VA) purposes.  

2.  Whether an overpayment created by removing [redacted] from the 
veteran's compensation award was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a 1986 action by the VA Regional Office (RO) in 
Cheyenne, Wyoming which retroactively adjusted the veteran's 
compensation award by removing a dependent - [redacted] - from 
this award, as it was determined that she was not his child.  
A notice of disagreement was received in August 1986.  A 
statement of the case was issued in August 1986.  A 
substantive appeal was received from the veteran in August 
1986.  In May 1990, this matter was remanded to the RO for 
further development.  


FINDINGS OF FACT

1.  In December 1975, the veteran submitted a certified 
document listing [redacted], born in August 1975, as his child.

2.  A baptismal certificate dated in September 1975 lists the 
veteran as [redacted]'s father.  


CONCLUSIONS OF LAW

1.  [redacted] is the veteran's child for VA purposes.  
38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. §§ 3.57(a), 
3.209, 3.210 (1998).

2.  An overpayment was not properly created and assessed 
against the veteran when additional compensation benefits on 
behalf of [redacted] were retroactively removed from these 
benefits.  38 U.S.C.A. § 1115 (West 1991); 38 C.F.R. 
§ 3.4(b)(2) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran has been in 
receipt of VA compensation benefits since 1970 (effective 
December 1969).  In 1972, he was awarded additional benefits 
on behalf of his wife, [redacted], whom he had married in 
December 1967.  

In December 1975 (effective August 1975), the veteran was 
awarded additional benefits for a daughter, [redacted], born in 
August 1975 following the receipt of a "Declaration of 
Marital Status" form (VA Form 21-686c) in which he listed 
[redacted] as his child, as well as a record of birth (showing a 
birth date of August [redacted], 1975) and a copy of a September 1975 
baptismal certificate.  The Board notes that the veteran was 
listed as [redacted]'s father on the baptismal certificate (there 
was no space provided for parents' names on the record of 
birth) and [redacted] was listed as [redacted]'s mother.  It is noted 
that [redacted]'s last name was the same as [redacted]'s last name 
prior to her marriage to the veteran.  The Board also notes 
that [redacted] shares the veteran's surname and that her middle 
name is the same as the veteran's first name.  

In any event, in 1979 [redacted] was awarded an apportionment of 
the veteran's compensation on behalf of herself and two 
children, and in September 1985, requested an increased 
apportionment.  In a October 1985 statement, the veteran 
reported that [redacted] was not his daughter but instead was his 
step granddaughter who was being raised by him and [redacted] as 
their own child.  

In response to the RO's request for [redacted]'s birth 
certificate, [redacted], in a December 1986 letter, indicated 
that she did not have a copy of the birth certificate but did 
indicate that [redacted] was her daughter's child, conceived by 
the veteran.  Attempts obtain [redacted]'s birth certificate from 
the state of Ohio (where she was born) were also 
unsuccessful, and the veteran simply did not respond to a 
request sent to him for a copy of the certificate.  

Thereafter, the RO determined, in the currently appealed 
action, that, essentially, [redacted] was not the veteran's child 
for VA compensation purposes, and retroactively removed her 
from his award effective August 1975 (i.e. when she was 
born).  This created the overpayment at issue (part of an 
overpayment was created by the apparent removal of the 
veteran's spouse [redacted] and a step daughter from the award, 
but this appears to have cleared up by a recent finding that 
this overpayment resulted from sole VA administrative error.  
It is not the subject of this decision).  

As noted above, in May 1990, the Board remanded this matter 
for further development, to include gathering more 
information regarding whether [redacted] could be recognized as 
the veteran's child.  A field investigation interview with a 
woman who signed the baptismal certificate as a witness 
revealed that this woman was [redacted]'s (whom she referred to 
as [redacted]) aunt.  She indicated that the veteran and [redacted] 
had come to Ohio in 1975 to see her sister ([redacted]'s mother) 
and to "have the baby," and that she had heard rumors that 
[redacted] was not [redacted]'s child but was the veteran's child.  

The issue presented in this case is, essentially, whether 
[redacted] is the veteran's child for VA compensation purposes.  
If the answer is in the affirmative, then she should not have 
been removed from the veteran's award, and the debt at issue 
was improperly created.  It is pointed out that, generally, 
an additional amount of compensation is payable to a veteran 
on behalf of his or her child.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2) (1998).  The term "child of the veteran" 
includes an unmarried person who is a legitimate child and a 
member of the veteran's household, or an illegitimate child; 
and who under the age of 18 years.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57 (1998).  Relationship is established by a 
copy of the church record of baptism.  38 C.F.R. § 3.209 (b).  
Where it is necessary to determine the legitimacy of a child 
the marriage of the mother of the child to the veteran is 
sufficient and where it is necessary to establish the father 
of an illegitimate child the acknowledgment by the veteran in 
writing signed by him, is sufficient.  38 C.F.R. § 3.210.

As can be gathered from a review of the above, the "facts" 
in this case are somewhat confusing.  On the one hand, the 
veteran certified that [redacted] was daughter by signing and 
submitting the VA Form 21-686c in December 1975, and 
submitted a baptismal record which lists him as her father.  
Then, for whatever reason, he submitted a statement in 
October 1985 to the effect that [redacted] was in fact his step 
granddaughter.  To further confuse the matter, [redacted], in a 
December 1986 letter, stated that the veteran was [redacted]'s 
father and that her daughter was [redacted]'s mother.  Finally, 
the woman who sponsored [redacted] for her baptism indicated that 
the veteran was [redacted]'s father but that rumor had it that 
[redacted] was not her mother (the Board also notes that it 
appears that [redacted], noted as the mother on the baptismal 
certificate, and [redacted] are the same person, but this has no 
bearing on the outcome of this case).  

As noted, attempts to obtain a copy of [redacted]'s birth 
certificate have been unsuccessful.  However, age or 
relationship can be established by a copy of a church record 
of baptism.  As such, despite the veteran's claim to the 
contrary, the Board finds that given the baptismal 
certificate and the other evidence of record (statements, 
including the veteran's certification in December 1975), the 
preponderance of the evidence supports a finding that [redacted] 
is the veteran's child, legitimate or illegitimate, for VA 
compensation purposes.  As such, the overpayment in this 
case, created when she was retroactively removed from the 
veteran's award, was improper.  




ORDER

[redacted] is the veteran's child for VA purposes, and the 
overpayment created by removing her from the veteran's 
compensation award was improperly created.  The appeal is 
granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

